Citation Nr: 0312424	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  01-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee injury residuals including patellar 
excision residuals and Muscle Group XIV injury, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee injury residuals, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1940 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
increased disability evaluations for the veteran's 
service-connected right knee injury residuals including 
patellar excision residuals and right Muscle Group XIV injury 
and left knee injury residuals.  In July 2001, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In December 2002, the RO increased the evaluation for the 
veteran's left knee injury residuals from 20 to 40 percent.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his right knee and left knee injury 
residuals to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2002).  That 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

The accredited representative may have submitted an informal 
claim of entitlement to a total rating for compensation 
purposes based on individual unemployability.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2002).  The Court has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  

FINDINGS OF FACT

1.  The veteran's right knee injury residuals have been shown 
to be manifested by no more than severe Muscle Group XIV 
injury; an inability to extend the knee against gravity while 
in the supine position and to repeatedly use the joint; 
slight medial and lateral instability; the use of a right 
long leg brace and ambulation aids; and significant 
impairment of his ability to walk.  

2.  The veteran's left knee injury residuals have been shown 
to be manifested by no more than an active range of motion of 
the knee from 5 to 100 degrees; slight medial and lateral 
instability; severe patellofemoral degenerative arthritis; 
and the use of a left knee brace and ambulation aids.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the 
veteran's right knee injury residuals including patellar 
excision residuals and Muscle Group XIV injury under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2002).  

2.  The criteria for a separate 10 percent evaluation for the 
veteran's right knee injury residuals under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

3.  The criteria for an evaluation in excess of 40 percent 
for the veteran's left knee injury residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of increased evaluations for the 
veteran's right knee and left knee injury residuals, the 
Board observes that the VA has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran has 
been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


I.  Right Knee Disorder

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with a right knee sprain incurred in a motor 
vehicle accident.  The report of a June 1947 VA examination 
for compensation purposes states that the veteran complained 
of right knee pain, instability, and subluxation.  On 
examination, the veteran exhibited a right knee range of 
motion of 180 degrees to 80 degrees.  Contemporaneous X-ray 
studies of the right knee were reported to be normal.  The 
veteran was diagnosed with right knee limitation of motion.  
In November 1947, the RO granted service connection for 
dislocated right knee semilunar cartilage and assigned a 20 
percent evaluation for that disability under the provisions 
of Diagnostic Code 5258.  

The report of a November 1948 VA examination for compensation 
purposes states that the veteran complained of recurrent 
right knee subluxation and swelling.  On examination, the 
veteran wore a right knee elastic bandage.  He exhibited a 
right knee range of motion of 180 to 55 degrees, actively, 
and 180 degrees to the point where the right knee touched the 
buttock, passively; crepitus; and no elicited lateral joint 
motion.  Contemporaneous X-ray studies of the right knee 
revealed no abnormalities.  In March 1949, the RO reduced the 
evaluation for the veteran's right knee disability from 20 
percent to noncompensable.  The RO subsequently restored the 
20 percent evaluation for the veteran's right knee disability 
that same month.  

A July 1949 VA hospital summary indicates that the veteran 
complained of recurrent right patellar dislocation.  He was 
diagnosed with recurrent right patellar dislocation.  The 
veteran subsequently underwent surgical excision of the right 
patella.  In August 1949, the RO recharacterized the 
veteran's right knee disability as right knee injury 
residuals including patellar excision residuals and right 
Muscle Group XIV injury and assigned a 40 percent evaluation 
under the provisions of Diagnostic Code 5314.  


B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  A 40 percent 
disability evaluation is warranted for severe injury to 
Muscle Group XIV (the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; and (6) tensor vaginae 
femoris (the quadriceps)).  38 C.F.R. § 4.71a, Diagnostic 
Code 5314 (2002).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2002) offer 
guidance for evaluating muscle injuries.  The regulation 
directs, in pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

***

  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.   
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D) Visible or measurable atrophy.  
  (E) Adaptive contraction of an opposing 
group of muscles.  
  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
  (G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation requires that extension be 
limited to 15 degrees.  A 30 percent disability evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent disability evaluation requires that extension be 
limited to 30 degrees.  A 50 percent disability evaluation 
requires that extension be limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).  The average normal 
range of motion of the knees is from 0 to 140 degrees.  38 
C.F.R. § 4.71 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2002).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97 (July 
1, 1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

An April 1999 VA treatment record states that the veteran 
wore a right lower extremity brace and walked with a cane.  
At an August 1999 VA examination for compensation purposes, 
the veteran complained of multiple joint pains and muscle 
weakness.  The veteran reported that he was "minimally 
ambulatory with a Canadian crutch;" used "a number of 
braces;" and frequently used an electric wheelchair.  On 
examination, the veteran exhibited a passive right knee range 
of motion of "full extension to 130 degrees;" marked right 
quadriceps muscle atrophy; 2/5 muscle strength; and the 
inability to "hold up against gravity" on muscle strength 
testing.  Contemporaneous X-ray studies of the right knee 
revealed findings consistent with patellectomy residuals and 
minimal to moderate degenerative joint changes.  

At a September 1999 VA examination for compensation purposes, 
the veteran reported that he was "minimally ambulatory with 
braces on both knees" and "able to walk only very short 
distances with crutches."  The VA examiner observed right 
thigh atrophy as compared to the left.  The physician 
commented that when wearing his bilateral knee braces and 
using his crutches, the veteran could walk approximately one 
block "at his own slow pace."  

In his August 2000 notice of disagreement, the veteran 
advances that his "knee" pain and limitation of motion had 
increased in severity.  At a September 2000 VA examination 
for compensation purposes, the veteran complained of diffuse 
right knee pain associated with walking; lower leg numbness; 
and right foot drop.  He reported that he was only able to 
walk approximately one hundred feet with his crutches and was 
otherwise required to use a motorized scooter.  The veteran 
was observed to walk with right leg double upright braces and 
"decent muscular contraction" of the quadriceps and to 
stand with "a great amount of difficulty."  On examination 
of the right lower extremity, the veteran exhibited a passive 
right knee range of motion of 5 to 100 degrees; diffuse joint 
tenderness; a well-healed patellectomy scar; atrophic right 
lower extremity musculature; 2-3/5 right quadriceps and 
hamstrings muscle strength; and diffusely decreased sensation 
below the right knee.  The examiner commented that: 

But from an orthopedic standpoint, he 
does have diffuse muscular atrophy 
possibly related to hurting knees, but 
more than likely related to a diffuse or 
underlying condition.  I surely would 
expect some limitation of his extension 
in his right knee based on his injury and 
surgery ... .  

At a November 2002 VA examination for compensation purposes, 
the veteran complained of right knee pain, swelling, and 
giving way.  He reported that he walked "very little;" used 
either a cane or Canadian crutches on such occasions; and 
walked primarily within the confines of his house.  He used a 
right long leg brace secondary to right foot drop and a 
motorized scooter for mobility outside of his house.  The 
veteran was observed to come into the examining room on his 
scooter and to be wearing a right long leg brace.  On 
examination of the right lower extremity, the veteran 
exhibited "a great deal of difficulty" getting on to the 
examining table; a surgically absent right patella and an 
associated well-healed surgical scar; a right knee range of 
motion of 5 to 120 degrees with pain and patellofemoral 
crepitation; tenderness over the right knee on palpation; 
slight to mild medial and lateral laxity to stress; right 
quadriceps muscle atrophy as compared to the left; and an 
inability to extend the right knee against gravity while in 
the supine position on muscle strength testing.  The VA 
physician commented that:

Examination of the knees did exhibit pain 
and weakened movement; markedly so on the 
right.  There is rather significant and 
measurable atrophy of the right 
quadriceps.  Certainly, I think that all 
of this would indicate that he has some 
excess fatigability and I think that he 
also likely has some incoordination 
attributable to his service-connected 
knee conditions.  ...  I do not think that 
that his knees can be used repeatedly 
over a period of time due to his pain.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran is 
currently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5314 (2002).  
That is the maximum evaluation available under Diagnostic 
Code 5314.  Therefore, it is necessary to next consider the 
applicability of Diagnostic Codes 5257, 5260, and 5261and the 
veteran's entitlement to separate evaluations under those 
diagnostic codes.  

While the veteran was shown to have a passive right knee 
range of motion of 5 to 120 degrees at the November 2002 VA 
examination for compensation purposes, the VA physician 
commented that the veteran could not extend his right knee 
against gravity while in the supine position and the joint 
could not "be used repeatedly over a period of time due to 
his pain."  Considering such findings under the DeLuca case, 
it appears that there is functional limitation of the knee 
which would be consistent with limitation of right leg 
extension to 45 degrees and warrants assignment of a 50 
percent evaluation under Diagnostic Code 5261.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2002).  
Such an evaluation represents the maximum available under the 
provisions of Diagnostic Code 5261.  

The Board next turns to the application of Diagnostic Code 
5257.  At the November 2002 VA examination for compensation 
purposes, the veteran complained of right knee giving way; 
reported that he used a right long leg brace; and exhibited 
"slight to mild" medial and lateral ligamental instability.  
Such findings clearly support assignment of a separate 
compensable evaluation under Diagnostic Code 5257.  In the 
absence of any objective evidence consistent with moderate 
right knee instability or subluxation, the Board finds that a 
separate 10 percent evaluation is now warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).  


II.  Left Knee Disorder

A.  Historical Review

A March 1975 VA orthopedic evaluation conveys that the 
veteran fell and injured his left knee in May 1974 when the 
joint gave way.  The veteran was reported to exhibit some 
left medial collateral and anterior cruciate ligamental 
instability.  The report of a January 1976 VA examination for 
compensation purposes notes that the veteran was diagnosed 
with mild left knee chondromalacia patella and left 
quadriceps muscle insufficiency due to disuse.  In September 
1976, the Board granted service connection for left knee 
injury residuals.  In October 1976, the RO effectuated the 
Board's decision and assigned a 10 percent evaluation for the 
veteran's left knee injury residuals under Diagnostic Code 
5257.  

A September 1977 VA treatment record states that the veteran 
experienced left knee instability and had several associated 
falls.  He was noted to wear a left knee brace.  In September 
1977, the RO increased the evaluation for the veteran's left 
knee injury residuals from 10 to 20 percent.  

The report of the November 2002 VA examination for 
compensation purposes reflects that the veteran wore a left 
knee cage brace and exhibited significant left knee pain, 
limitation of motion, instability, and weakness.  In December 
2002, the RO increased the evaluation for the veteran's left 
knee injury residuals from 20 to 40 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).  

B.  Increased Evaluation

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires marked knee or 
ankle disability.  Nonunion of the tibia and fibula of either 
lower extremity warrants a 40 percent evaluation if there is 
loose motion requiring the use of a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2002).  The 40 percent rating 
is the maximum allowed under this diagnostic code.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent disability evaluation requires that extension be 
limited to 15 degrees.  A 30 percent disability evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent disability evaluation requires that extension be 
limited to 30 degrees.  A 50 percent disability evaluation 
requires that extension be limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  The average normal range of 
motion of the knees is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (2002).  

At the August 1999 VA examination for compensation purposes, 
the veteran complained of multiple joint pains and muscle 
weakness.  He reported that he was "minimally ambulatory 
with a Canadian crutch;" used "a number of braces;" and 
frequently used an electric wheelchair.  On examination of 
the left knee, the veteran exhibited a range of motion of 0 
to 105 degrees; marked quadriceps muscle atrophy; and 5/5 
muscle strength.  Contemporaneous X-ray studies of the left 
knee revealed findings consistent with marked patellofemoral 
joint arthritis.  

In his August 2000 notice of disagreement, the veteran 
advances that his "knee" pain and limitation of motion had 
increased in severity.  At the September 2000 VA examination 
for compensation purposes, the veteran reported that he was 
only able to walk approximately one hundred feet with his 
crutches and was otherwise required to use a motorized 
scooter.  The veteran was observed to use a left knee brace 
and to stand with great difficulty.  On examination of the 
left knee, the veteran exhibited active range of motion of 5 
to 100 degrees; diffuse joint tenderness; atrophic left lower 
extremity musculature; and 4/5 left quadriceps and hamstrings 
muscle strength.  

At the November 2002 VA examination for compensation 
purposes, the veteran complained of left knee pain, swelling, 
and giving way.  He reported that he walked "very little;" 
used either a cane or Canadian crutches on such occasions; 
and walked primarily inside his house.  He used a left knee 
brace and a motorized scooter for mobility outside of his 
house.  The veteran was observed to come into the examining 
room on his scooter and to be wearing a left knee brace.  On 
examination, the veteran exhibited difficulty getting on the 
examining table; a left knee range of motion of 5 to 130 
degrees with pain and patellofemoral crepitation; tenderness 
over the left knee on palpation; slight to mild medial and 
lateral laxity to stress; and 4/5 muscle strength.  
Contemporaneous X-ray studies of the left knee revealed 
severe left patellofemoral joint degenerative changes.  The 
VA physician commented that:

Examination of the knees did exhibit pain 
and weakened movement; markedly so on the 
right.  There is rather significant and 
measurable atrophy of the right 
quadriceps.  Certainly, I think that all 
of this would indicate that he has some 
excess fatigability and I think that he 
also likely has some incoordination 
attributable to his service-connected 
knee conditions.  ...  I do not think that 
that his knees can be used repeatedly 
over a period of time due to his pain.  

The veteran is in receipt of the maximum evaluation provide 
for under Diagnostic Code 5262.  A separate evaluation is not 
available under the provisions of Diagnostic Code 5257 as 
both Diagnostic Code 5262 and 5257 encompass knee impairment.  
38 C.F.R. § 4.14 (2002).  Therefore, it is necessary to 
ascertain whether the veteran would be entitled to a higher 
evaluation under other alternative criteria.  

In this regard, assuming for the moment that the veteran 
could be rated at 30 percent for instability of the knee, 
which is the maximum rating under Diagnostic Code 5257, it 
would be necessary to show limitation of motion that would 
meet the criteria for at least a separate 20 percent rating 
for the veteran to qualify for a rating in excess of the 
currently assigned 40 percent.  On repeated VA examinations 
for compensation purposes, the veteran was shown to exhibit 
active left knee ranges of motion of 0 to 105 degrees; 5 to 
100 degrees; and 5 to 130 degrees with pain and radiological 
findings consistent with severe left patellofemoral 
degenerative arthritis.  Such limitation of motion is 
noncompensable under Diagnostic Codes 5260 and 5261 and the 
objective findings would not permit a rating in excess of 10 
percent with application of DeLuca.  Therefore, the Board 
finds that a rating in excess of 40 percent is not warranted 
for the left knee disability.  


ORDER

A 50 percent evaluation for the veteran's right knee injury 
residuals including patellar excision residuals and Muscle 
Group XIV injury under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 is granted, subject to the regulations 
governing the awards of monetary benefits.  

A separate 10 percent evaluation for the veteran's right knee 
injury residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is granted, subject to the regulations 
governing the awards of monetary benefits.  

An evaluation in excess of 40 percent for the veteran's left 
knee injury residuals is denied.  



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

